DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 9, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5240012) in view of Teigen (US 1613545) and further in view of Nejib et al. (US 4950015).
Claim 1: Ehrman teaches a smoking article (100) comprising: 
a holder (reusable body 104) that includes a receiving end (holder) and a mouth end (mouthpiece section) (Col 2: lines 5 – 16);
a removable cartridge (active element 102) configured to be received into the receiving end of the holder (Col 4: lines 26 – 42), the removable cartridge comprising a heat source configured to generate heat upon ignition thereof (Col 6: line 27 – 41), and a substrate portion (tobacco flavor producing elements, 124, in chamber, 122, Col 4: lines 37 – 42) having opposed first and second ends (Col 6: lines 42 – 61), the heat source being disposed proximate the first end of the substrate portion (Col 7: lines 5 – 14), and the substrate portion including a substrate material having an aerosol precursor composition associated therewith (Col 4: lines 37 – 42); and 
an ejection mechanism (ejector section 176) configured to move the cartridge relative to the holder between a received position (figs. 1, 8) and an ejected position (figs. 7, 9) (Col 9: lines 14 – 45).
Ehrman does not explicitly disclose that the mouthpiece is configured to move relative to the main body portion and wherein in the ejected position, the mouthpiece is depressed over the main body portion toward the receiving end thereof. 
However Teigen, considered analogous art in the field of cigarette holders with ejection means, teaches a comparable reusable holder (21, 9, 8) having an ejection mechanism configured to support a disposable combusting smoking article (C). Mouthpiece 8 is depressed in order to eject a cigarette or cigarette butt from the holder (Figure 2 showing the holder in a received position and Figure 3 showing the holder in an ejected position).
Thus it can be said that Teigen teaches a structure that is used in the same way as the ejector of primary reference Ehrman to support the smoking article in use and eject the article by moving the ejector relative to the mouthpiece.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the ejection mechanism of Teigen into Ehrman for use in the same invention as a simple substitution of one known element for another. The prior art (of Ehrman) contains a known smoking article which differs from the claimed apparatus by the substitution of different holding and ejection structural means to support and eject the cartridge used with the same location and purpose as taught by the primary reference. However, Teigen teaches a comparable cigarette holder utilizing the substituted ejection mechanism. One of ordinary skill in the art would have found it obvious to substitute Teigen’s teaching to provide the predictable result that reusable holder of Ehrman would perform in substantially the same manner using the different ejector mechanism in combination with the primary teaching, in that the cartridge would still be removably supported by means that allow for the cartridge to be smoked while in the received position.
While Teigen teaches the ejection mechanism wherein the mouthpiece 8 is depressed in order to eject a cigarette or cigarette butt from the holder (Figure 2 showing the holder in a received position and Figure 3 showing the holder in an ejected position), Teigen does not teach a configuration wherein the mouthpiece 8 is depressed over the main body portion. The mouthpiece 8 of Teigen fits within the body 21 (Figures 1-3).
However, alternate configurations for ejection/release mechanisms wherein an end piece or cap is depressed over a main body portion are well known in the art as evidenced by Nejib et al.
Nejib et al. discloses a tool having an actuator movable between locked and release positions, wherein the tool comprises a base 22 having a cylindrical bore 24 extending inwardly from one end 26 and terminating at shoulder 28 and counterbore 30. An elongated circular guide rod 34, of a diameter smaller than that of bore 24, has its inner end 35 fixed, e.g. by a press fit, within counterbore 30. Coil spring 38 surrounds rod 34 within bore 24. An outer tubular actuating sleeve 40 has an internal bore 41 by which it slides over rod 34, and outer end face 42, and an enlarged end counterbore 43. Inner end 44 of sleeve 40 slides within bore 24 and its end face 45 is biased against spring 38. Sleeve 40 reciprocates in and out on rod 34 against the bias of spring 38 between a locked, retracted position shown in FIGS. 2 and 9 and 10 and unlocked, or release position of FIGS. 1, 4 and 8 (Column 2, lines 11-38; Figures 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the ejection mechanism of Teigen may be modified to have an opposite configuration wherein the mouthpiece 8 is depressed over the body 21, such as in the release mechanism of Nejib et al. where the base 22 is depressed over the sleeve 40 (Figures 1-5) because mere reversal of parts is an obvious modification (MPEP § 2144.04(VI)(A)).

	Claims 2 – 3: Modified Ehrman further teaches wherein the cartridge further comprises an outer housing (laminate tube 112 having first and second end walls 125, 127) configured to circumscribe at least a portion of the substrate portion (Ehrman Col 4: line 59 – Col 5: line 8); and
wherein the outer housing includes one or more end apertures (holes 126, 128) configured to allow aerosol from the substrate material to pass there through (Ehrman Col 4: lines 43 – 49, Col 7: lines 1 – 14).

Claims 4 – 5: Modified Ehrman teaches a comparable reusable holder (Teigen Figures 1-3, reference numbers 21, 9, 8) having an ejection mechanism configured to support a disposable combusting smoking article (C), wherein the ejection mechanism (cylindrical end 9) comprises a pusher pin (body 11), a guide ring (annular ridge 16), a carrier sleeve (jaw plates 18), and a spring (coiled compression spring 24), wherein the cartridge (C) is configured to be received into the carrier sleeve (Teigen fig. 2, pg. 1: lines 54 – 72), and wherein the pusher pin (11) is configured to move the carrier sleeve relative to the guide ring so as to actuate the carrier sleeve alternately between the received position and the ejected position (Teigen fig. 3, pg. 1: lines 55 – 100);
wherein the carrier sleeve includes a vapor passageway (open rear end 20) and the pusher pin includes an inside bore (smoke passage 12), and wherein the vapor passageway and the inside bore are configured to provide a path for aerosol from the substrate material to pass there through (Teigen pg. 1: lines 33 – 46).

Claim 8: Modified Ehrman further teaches wherein the heat source comprises a monolithic carbonaceous material (Ehrman Col 6: lines 27 – 41). Applicant is reminded that apparatus claims are drawn to their structural features, not their method of making. In this case, the limitation “extruded” is drawn to the method of making the heat source, not the structure of the heat source itself, and therefore does not impart patentable weight on the structure of the heat source. Any fuel element having the claimed structural features will be considered to meet this claim since extrusion is a widely known and understood method of forming heating element in the art.

Claim 9: Modified Ehrman further teaches wherein the heat source defines one or more passages extending longitudinally from a first end of the heat source to an opposing second end of the heat source (Ehrman Col 6: lines 27 – 41)

Claim 13: Modified Ehrman further teaches wherein the holder is constructed of at least one of a plastic material (Ehrman Col 7: lines 20 – 27).

Claim 18: Modified Ehrman further teaches wherein the mouthpiece includes a filter (Ehrman Col 10: lines 24 – 37).

Claim 19: Modified Ehrman further teaches wherein the cartridge includes one or more retaining features (chamber bounded by 128 and 112 that receives 320 of the holder) configured to retain the cartridge once inserted into the holder (Ehrman fig. 9, Col 12: lines 14 – 62).  

Claim 20: Modified Ehrman further teaches wherein the holder includes one or more complementary retaining features (Ehrman raised member 173, Col 8: lines 55 – 60; or connector element 320, Col 13: lines 8 – 33).

Claims 6 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5240012) in view of Teigen (US 1613545), Nejib et al. (US 4950015), and further in view of Zhuang (US 8960199).
Modified Ehrman, as above regarding claim 1, teaches the invention as claimed where the substrate material comprises tobacco pellets in a single chamber (Ehrman Col 6: lines 42 – 61), therefore teaching an alternative embodiment of the claimed invention which recites:
wherein the substrate material comprises tobacco-containing beads (Claim 6); and
wherein the substrate material comprises first and second substrate material segments and wherein the second substrate material segment is disposed proximate a second end of the first substrate material segment (Claim 15);
wherein the second substrate material segment comprises tobacco-containing beads, (Claim 16).
However Zhuang, considered analogous art in the field of heat-not-burn (HNB) smoking articles (Col 5: lines 11 – 19, Col 2: lines 35 – 43), teaches a comparable disposable cartridge to that of Ehrman, comprising an elongate body where the substrate comprises first (112) and second (116) substrate material segments wherein the second substrate material segment is disposed proximate a second end of the first substrate material segment (Col 7: line 35: Col 8: line 18), where both first and second substrate materials comprise tobacco-containing beads (Col 9: line 30 – Col 10: line 49). Ehrman further teaches where tobacco beads are an advantageous substrate material because they can release desired flavorant additives into mainstream smoke (Col 1: lines 49 – 60), and because, when used in a filter downstream of a sorbent, additional special flavoring additives to the tobacco rod can be omitted. Instead, the desired flavoring can be provided in the tobacco beads. While the tobacco beads are effective in modifying the taste of mainstream smoke passing through cigarette filters having upstream sorbents such as activated carbon, the tobacco beads are also used to flavor mainstream smoke in cigarettes which do not include sorbent material in the filter. This allows a standard tobacco mixture to be used in the tobacco rod of a standard lit-end cigarette and the desired taste attributes of different cigarette products (e.g., regular, mild, full flavor, etc.) to be provided by the tobacco beads, which contain flavorant effective to achieve the desired taste of the mainstream smoke. Similarly, the tobacco beads can be used in filters of non-traditional cigarettes, such as those used with electrically heated cigarette smoking systems, wherein the cigarettes include standard tobacco plug and/or tobacco mat constructions and desired flavor attributes can be achieved by loading the cigarette filter with the tobacco beads that contribute the desired taste in the mainstream smoke (Col 15: lines 1 – 32).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the tobacco bead substrates of Zhuang into Modified Ehrman for use in the same disposable cartridge as a simple substitution of one known material in the art for another. The prior art (of Ehrman) contains a known aerosol-generating cartridge which differs from the claimed invention by the substitution of a different substrate material used with the same location in the cartridge and for the same purpose of forming an aerosol when heated as taught by the primary reference. However, Zhuang teaches a comparable smoking article utilizing the substituted first and second substrate sections comprising tobacco beads. One of ordinary skill in the art would have found it obvious to substitute Zhuang’s teaching to provide the predictable result that cartridge of Ehrman would perform in substantially the same manner using the different substrate material in combination with the primary teaching since it has been held where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Further, one of ordinary skill in the art would have recognized the taught benefit in that tobacco beads allow for an optimal delivery of flavor in the smoking device (Col 15: lines 1 – 32, Zhuang) and been motivated to substitute the same.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5240012) in view of Teigen (US 1613545), Nejib et al. (US 4950015), and further in view of Cantrell (US 2007/0023056).
Modified Ehrman, as above regarding claim 1, teaches the invention as claimed but teaches an alternative embodiment, i.e. where the heat source comprises an interior passage extending longitudinally from a first end to a second end (Ehrman Col 6: lines 27 – 41), from the claimed heat source defining one or more peripheral grooves extending longitudinally from a first end of the heat source to an opposing second end of the heat source.
However Cantrell, considered analogous art in the field of fuel elements for HNB articles ([0002], [0009] – [0012]), teaches a plurality of extruded carbonaceous heating articles ([0078], [0112]), where the fuel element may have an interior air passage (213) and/or peripheral grooves (200) extending along the length of the fuel element ([0068] – [0072], figs. 7 – 10). 
Therefore it can be said that Cantrell discloses the suitability of peripheral groove structure in a heating element for the same purpose of supplying heat to an aerosol-generating article as the fuel element of primary reference Ehrman.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the fuel element having peripheral grooves of Cantrell into Ehrman for use in the same disposable cartridge as a simple substitution of one known material in the art for another. The prior art (of Ehrman) contains a known aerosol-generating cartridge which differs from the claimed invention by the substitution of a different fuel element shape used with the same location in the cartridge and for the same purpose of forming an aerosol by supplying heat to an aerosol substrate as taught by the primary reference. However, Cantrell teaches a comparable smoking article utilizing the substituted fuel element shape. One of ordinary skill in the art would have found it obvious to substitute Cantrell’s teaching to provide the predictable result that cartridge of Ehrman would perform in substantially the same manner using the different fuel element shape, i.e. having peripheral grooves, in combination with the primary teaching since it has been held where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5240012) in view of Teigen (US 1613545), Nejib et al. (US 4950015), and further in view of Allen (US 2267966).
Modified Ehrman, as above regarding claim 1, teaches the invention as claimed but teaches an alternative embodiment to the claimed limitation (where the holder includes a plurality of openings located proximate the receiving end) where the disposable cartridge cap (118) comprises a plurality of openings through which the air flows through the device (Ehrman Col 7: lines 1 – 5).
However Allen, considered analogous art in the field of holders for smoking devices, teaches a comparable holder and ejection mechanism where a smoking article is received in a chamber (tray 7) such that the chamber moves relative to a mouthpiece (5) to hold the smoking article within the holder (6) in one position (fig. 2) and eject the disposable article in a second position (fig. 1) (Col 1: line 34 – Col 2: line 18, figs. 1 – 4). Allen further teaches where the holder includes a plurality of openings (perforations 14) located proximate the receiving end for the entrance of air into the holder (Col 2: lines 7 – 9). 
Thus, Allen teaches a comparable holder having air inlet holes located in the claimed location where the holding article functions in the same way as primary reference Ehrman’s holder by allowing air into the device to carry the formed aerosol through the device and to the user. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the air inlet holes on end cap the disposable cartridge (as disclosed by primary reference Ehrman) to the receiving end of the holder (as shown in the comparable holding and ejecting body of Allen) while maintaining some permeability in the wrapper covering the fuel element so as to allow airflow through the fuel element (it would be obvious to one of ordinary skill in the art that some airflow needs to travel through the device to provide heated aerosol to the user) and into the aerosol generating segment since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the perforations onto the holder instead of the end cap of the cartridge for the purpose of allowing less environmental contaminants into the cartridge when it is not contained within the holder.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5240012) in view of Teigen (US 1613545), Nejib et al. (US 4950015), and further in view of Bowen (US 5497791).
Modified Ehrman, as above regarding claim 1, teaches the invention as claimed but is silent to where the holder includes a thermal indicator configured to indicate a status of the cartridge.
However Bowen, considered analogous art in the field of holding and filtering devices for smoking articles (Col 7: line 1 – Col 8: line 46), teaches a comparable device comprising a housing (132) to support a smoking article (135/90) therein to hold the article while the user is generating an aerosol airflow through the device (Col 9: lines 1 – 62, Col 10: lines 24 – 31). Bowen further teaches the use of a thermal indicator (temperature-sensitive chemical materials installed in the body of the side assembly 26) configured to indicate a status of the cartridge (These materials sense increased temperature of the cigarette holder created by the burn status of the article and change color) to provide a visual warning to the user (Col 12: lines 5 – 13, lines 14 – 46).
One of ordinary skill in the art, upon reading the disclosure of Bowen which discloses the use of thermal indicators to indicate a status change of the smoking article to the user, would have recognized the taught benefit of alerting the user when the smoking article is nearly depleted, and been motivated to incorporate the same into the device of Ehrman.

Response to Arguments
Applicant’s arguments filed 12/20/21 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Ehrman (US 5240012) in view of Teigen (US 1613545), Nejib et al. (US 4950015).
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747